                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ARMONI MASUD JOHNSON,

                      Plaintiff
    V.                                           3:18-CV-592
                                                 (JUDGE MARIANI)
SGT. BIENKOSKI, et al.,

                      Defendants

                                             ORDER
                                     ~

         AND NOW, THIS      ~ S / DAY OF MAY, 2021, upon de nova review of Magistrate
Judge Carlson's Report & Recommendation ("R&R") (Doc. 67), Plaintiff's Objections thereto

(Doc. 71 ), and all other relevant documents, IT IS HEREBY ORDERED THAT:

     1. Plaintiff's Objections (Doc. 71) are OVERRULED. Plaintiff's "request" for summary

          judgment violates the M.D. Pa. Local Rules in a number of ways, as set forth in the

          R&R. Crucially, the "request" for summary judgment is also devoid of any

          evidence or statement of material facts which may support the entry of summary

          judgment in favor of Plaintiff but instead only briefly sets forth conclusory

          assertions of liability. Plaintiff's "Response" to the R&R (Doc. 71) notes these

          issues recognized by the Magistrate Judge, but offers no basis for this Court, upon
          de nova review of the record , to reach a conclusion different than that set forth in

          the R&R. 1

      2. The R&R (Doc. 67) is ADOPTED for the reasons stated therein .

      3. Plaintiff's "Request for Summary Judgment" (Doc. 66) is DENIED.

      4. The case is REMANDED to Magistrate Judge Carlson for further proceedings

          consistent with this Order.




                                                          Robert D. Mariani
                                                          United States District Judge




        1 To  the extent that Plaintiffs "Response" to the R&R includes a passing request for counsel, the
Court will not consider such a request herein. Should Plaintiff believe that the appointment of counsel is
warranted, he should file a separate motion setting forth this request and the basis therefor.

                                                      2
